DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/03/2021 has been entered. 

Response to Amendment
The amendment of claims submitted on 09/03/2021 has been entered and considered.  Claims 6 and 11 have been canceled.  Therefore, claims 1-5, 7-10 and 12-23 are now pending in the present application.  

Claim Objections
Claim 4 is objected to because of the following informalities:  “the display device is and the first processor” in line 2 of the claim should be --the display device and the first processor--.  Appropriate correction is required.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-14 and 22 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Albright et al. (US 2006/0214506 A1). 
Regarding claim 1, Albright et al. discloses a brake control unit (note figs. 1A-9 and [0025]) for (intended of use) controlling brakes of a towed vehicle comprising: 
a dash mount unit (10) comprising: 
a body (note the structure of the control unit 10 in fig. 1A) comprising an accelerometer (note [0042]-[0043]) and a first processor (note 300 and [0036]) to determine braking characteristics for controlling the brakes of the towed vehicle (note [0028]); 
an input device (note switches 250) extending from the body; and 
a display device (210) disposed within the input device; and 
an under dash mount unit communicatively coupled to the dash mount unit (although not shown but note that each of the towing vehicle and the towed vehicle includes separate main electronic control device (ECU) that are connected to the dash mount unit 10 via the communication bus of the dash mount unit 10 disclosed in [0025], [0026], [0028], [0031]-[0032], [0056], [0057], [0069] and [0073]) and comprising a main control board including a second processor to control the brakes of the towed vehicle based on the braking characteristics received from the dash mount unit (note [0028] for the processor of the brake control unit 10 receives input signals from various sources including other processors on the towing vehicle 
wherein the under dash mount unit is separate from the body of the dash mount unit (note [0026] disclose the control unit can be installed in the dashboard of the towing vehicle, much like a car radio is, and thus it is understood that the dash mount unit is separate from the under dash mount unit).
Re-claim 9, Albright et al. discloses the dash mount unit (note fig. 1A) comprises a dash mount circuit board (note [0036]), and wherein the accelerometer (note [0042]-[0043]), the processor (300), the display (note 210, 220, 230 in fig. 2), and the input device (note 250) are coupled to the dash mount circuit board (note figs. 1A-1B).
Re-claim 10, Albright et al. discloses the dash mount unit is coupled to the under dash mount unit via at least one of a serial peripheral interface bus or an Inter-Integrated Circuit bus (note the communication bus interface 130 or other various interfaces including power MOSFET disclosed in [0025], [0026], [0031]-[0032], [0056], [0057], [0069] and [0073]).
Re-claim 12, Albright et al. discloses the main control board comprises a power circuit that operatively sends power to trailer brakes (note POWER MOSFET in [0069]).
Re-claim 13, Albright et al. discloses the power circuit comprises a main MOSFET and a power MOSFET in series with the main MOSFET (note POWER MOSFET in [0069]).
Re-claim 14, Albright et al. discloses the power MOSFET is switched to an off condition in response to detection of a short, improper connection, or improper gate voltage (note safety characteristics built in with control unit as disclosed in [0064], [0065], [0067]-[0069]).
Re-claim 22, Albright et al. discloses the dash mount unit and the under dash mount unit are communicatively coupled via a wired connection (note all the control units are connected to each other via wired connection network as shown in figs. 1A, 1B and 4-9). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Albright et al. (US 2006/0214506 A1) in view of Montalvo et al. (US 7,342,186 B2) and Montalvo (US 7,462,795 B2).
Regarding claims 2-3, Albright et al. discloses all claimed limitations as set forth above including the control unit comprising an input device (250) which could be buttons, slide knob, touch-screen, etc. (note [0054]), two seven segment display (230) and also includes a potentiometer (note [0055]), but fails to disclose the input device comprise a hollow shaft potentiometer.  However, each of Montalvo et al. and Montalvo discloses a module (note 10 of Montalvo et al. ‘186 and Montalvo ‘795) with a rotary control knob (note 16 of Montalvo et al. ‘186 and 12 of Montalvo ‘795) extending out of the housing of the module and a ring type potentiometer (note 18 of Montalvo et al. ‘186 and 14 of Montalvo ‘795) surrounding a base of the rotary knob within the housing of the module, wherein the rotary control knob includes a center push button actuator.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the input device of Albright et al. to be a rotary knob with a hollow shaft potentiometer as taught by each of Montalvo et al. and Montalvo is an engineering design choice as such knob will provide smooth operation of the device while making it easier to use for the user.    
Re-claims 4-5, the modified device of Albright et al. discloses all claimed limitations as set forth above including the control unit comprising an input device (250) which could be buttons, slide knob, touch-screen, etc. (note [0054]), two seven segment display (230) and also includes a potentiometer (note [0055]), but fails to disclose the display device is positioned within the control knob and a lens, wherein connection between the display device and the first processor passes through the hollow shaft portextiometer as recited in the claims.  However, Montalvo ‘795 discloses a module (note Montalvo ‘795) with a rotary control knob (12) extending out of the housing of the module and a ring type potentiometer (14) surrounding a base of the rotary knob within the housing of the module, wherein the rotary control knob includes an .    

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Albright et al. (US 2006/0214506 A1) in view of Montalvo et al. (US 7,342,186 B2) and Montalvo (US 7,462,795 B2), and further in view of Kojima et al. (US 2004/0007450 A1).
Regarding claims 7-8, the modified device of Albright et al. discloses all claimed limitations as set forth above including the control unit comprising an input device (250) which could be buttons, slide knob, touch-screen, etc. (note [0054]), two seven segment display (230) and also includes a potentiometer (note [0055]), but fails to disclose the control knob comprises a sensor that operatively detects a push of the control knob representing input from a user and a sensor that operatively detects a turn of the control knob representing input from a user.  However, Kojima et al. discloses rotary control knob (4) comprising a sensor unit (8B) senses the rotation of the rotary knob (4) and a sensor unit (9A) that operatively detects a push of the control knob representing input from a user (note [0045]), wherein rotary control knob unit is coupled to circuit board (note the circuit board shown in fig. 6).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the input device of Albright et al. to provide sensors as taught by Kojima et al. will provide accurate positions of the input device and thus making it more efficient. 

Claims 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Albright et al. (US 2006/0214506 A1) in view of Montalvo et al. (US 7,342,186 B2) and Montalvo (US 7,462,795 B2).
Regarding claim 15, Albright et al. discloses all claimed limitations as set forth above including the control unit comprising an input device (250) which could be buttons, slide knob, touch-screen, etc. (note [0054]), two seven segment display (230) and also includes a potentiometer (note [0055]), but fails to disclose the input device comprise a hollow shaft potentiometer.  However, each of Montalvo et al. and Montalvo discloses a module (note 10 of Montalvo et al. ‘186 and Montalvo ‘795) with a rotary control knob (note 16 of Montalvo et al. ‘186 and 12 of Montalvo ‘795) extending out of the housing of the module and a ring type potentiometer (note 18 of Montalvo et al. ‘186 and 14 of Montalvo ‘795) surrounding a base of the rotary knob within the housing of the module, wherein the rotary control knob includes a center push button actuator.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the input device of Albright et al. to be a rotary knob with a hollow shaft potentiometer as taught by each of Montalvo et al. and Montalvo is an engineering design choice as such knob will provide smooth operation of the device while making it easier to use for the user.    
The modified device of Albright et al. discloses all claimed limitations as set forth above including the control unit comprising an input device (250) which could be buttons, slide knob, touch-screen, etc. (note [0054]), two seven segment display (230) and also includes a potentiometer (note [0055]), but fails to disclose the display device is positioned within the control knob and a lens, wherein the display device does not rotate while the control knob is operatively rotated as recited in the claim.  However, Montalvo ‘795 discloses a module (note Montalvo ‘795) with a rotary control knob (note 12 of Montalvo ‘795) extending out of the housing of the module and a ring type potentiometer (note 14 of Montalvo ‘795) surrounding a base of the rotary knob within the housing of the module, wherein the rotary control knob 
Re-claim 16, the modified device of Albright et al. discloses the under dash mount unit is operatively installable in any orientation (note the communication bus interface 130 or other various interfaces including power MOSFET disclosed in [0025], [0026], [0031]-[0032], [0056], [0057], [0069] and [0073] and thus it is understood that any of the interfaces can be positioned in various way and various places of the towing vehicle and towed vehicle as desired).
Regarding claims 17-19, Albright et al. discloses all claimed limitations as set forth above including the dash mount unit (note the communication bus interface 130 or other various interfaces including power MOSFET disclosed in [0025], [0026], [0031]-[0032], [0056], [0057], [0069] and [0073], and the control unit comprising an input device (250) which could be buttons, slide knob, touch-screen, etc. (note [0054]), two seven segment display (230) and also includes a potentiometer (note [0055]), wherein the various control signals are processed via the main control unit (10), the display unit (230), the input device (250), the anti-lock brake system (ABS), and the brake pressure transducer (BPT) (note [0031]-[0036]) and other main control units (although not shown but note that each of the towing vehicle and the towed vehicle includes separate main electronic control device (ECU) that are connected to the dash mount unit 10 via the communication bus of the dash mount unit 10 disclosed in [0025], [0026], [0028], [0031]-[0032], [0056], [0057], [0069] and [0073]) and each main control unit comprises a main control board including a processor to control the brakes of the towed vehicle based on the braking characteristics received from the dash mount unit (note [0028] for the processor of the brake control unit 10 receives input signals from various sources including other processors on the 
Albright et al. fails to disclose the input device comprise a hollow shaft potentiometer.  However, each of Montalvo et al. and Montalvo discloses a module (note 10 of Montalvo et al. ‘186 and Montalvo ‘795) with a rotary control knob (note 16 of Montalvo et al. ‘186 and 12 of Montalvo ‘795) extending out of the housing of the module and a ring type potentiometer (note 18 of Montalvo et al. ‘186 and 14 of Montalvo ‘795) surrounding a base of the rotary knob within the housing of the module, wherein the rotary control knob includes a center push button actuator.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the input device of Albright et al. to be a rotary knob with a hollow shaft potentiometer as taught by each of Montalvo et al. and Montalvo is an engineering design choice as such knob will provide smooth operation of the device while making it easier to use for the user.    
Re-claim 20, Albright et al. discloses at least one of the dash mount unit or under dash mount unit operatively enter a sleep mode (note [0047], [0084] and [0086]) in response to at least one of a passage of time where manual braking is not activated, gain adjustments are not activated, boost adjustments are not activated, a stoplight is not activated, or an accelerometer readings is inactive.
Re-claim 21, Albright et al. discloses at least one of the dash mount unit or under dash mount unit operatively exits the sleep mode upon activation of manual braking, gain adjustments, boost adjustments, stoplight activation, or accelerometer readings (note [0047], [0084] and [0086]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Albright et al. (US 2006/0214506 A1) in view of McCann (US 8,463,519 B2).  
claim 23, Albright et al. discloses all claimed limitations as set forth above including the under dash mount unit (note the communication bus interface 130 or other various interfaces including power MOSFET disclosed in [0025], [0026], [0031]-[0032], [0056], [0057], [0069] and [0073], and the control unit comprising an input device (250) which could be buttons, slide knob, touch-screen, etc. (note [0054]), two seven segment display (230) and also includes a potentiometer (note [0055]), wherein the various control signals are processed via the main control unit (10), the display unit (230), the input device (250), the anti-lock brake system (ABS), and the brake pressure transducer (BPT) (note [0031]-[0036]).  
Albright et al. fails to disclose the dash mount unit and the under dash mount unit are communicatively coupled via a wireless connection as recited in the claim.  However, McCann discloses a similar brake controller comprising a plurality of brake control units are communicatively coupled via a wireless connection (note figs. 1-7).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the control units of Albright et al. to provide wireless communication connections as taught by McCann is an engineering design choice as wireless communication connections will provide a compact device while making it easier to use for the user.    

Response to Arguments
Applicant's arguments filed 09/03/2021 have been fully considered but they are not persuasive. 
Regarding claims 1 and 15, the applicant argues that Albright does not teach or suggest a body comprising a first processor and a under dash mount unit comprising a separated second processor.  The examiner disagrees.  The examiner notes that Albright discloses a dash mount unit (10) comprising a body (note the structure of the control unit 10 shown in fig. 1A) comprising an accelerometer (note [0042]-[0043]) and a first processor (note 300 and [0036]) to determine braking characteristics for controlling the brakes of the towed vehicle (note [0028]), 
The applicant further argues that the processor 300 described in paragraph [0036] and the processor described in paragraph [0028] are the same processor (note page 9 of the remarks).  The examiner again disagrees.  As set forth above, Albright clearly discloses a dash mount unit (10) comprising a body (note the structure of the control unit 10 shown in fig. 1A) comprising an accelerometer (note [0042]-[0043]) and a first processor (note 300 and [0036]) to determine braking characteristics for controlling the brakes of the towed vehicle (note [0028]) and the under dash mount unit communicatively coupled to the dash mount unit (although not shown but note that each of the towing vehicle and the towed vehicle includes separate main electronic control device (ECU) that are connected to the dash mount unit 10 via the communication bus of the dash mount unit 10 disclosed in [0025], [0026], [0028], [0031]-[0032], [0056], [0057], [0069] and [0073]) and wherein each of the main electronic control devices (ECU) of the towing vehicle and the towed vehicle comprises a processor to control the brakes of the towed vehicle based on the braking characteristics received from the dash mount unit (note the other processors in line 7-8 of [0028]), wherein the under dash mount units or the main control units are separate from the dash mount unit (note [0026] disclose the control unit can be installed in the dashboard of the towing vehicle, much like a car radio is, and thus it is understood that the dash mount unit is separate from the under dash mount unit) and communicatively connected to each other via communication network.  Therefore, it is clear that Albright discloses a plurality of control units located in the towing vehicle and the towed vehicle, 
Regarding claim 17, the applicant argues that Albright does not teach or suggest the main control board determines when the second circuit of the main control board and the first circuit of the body are communicatively coupled, and wherein the second circuit includes a power circuit that operatively sends a control signal to brakes of a towed vehicle that is based on whether the first circuit and the second circuit are communicatively coupled.  The examiner disagrees.  Albright et al. discloses all claimed limitations as set forth above including the dash mount unit (note the communication bus interface 130 or other various interfaces including power MOSFET disclosed in [0025], [0026], [0031]-[0032], [0056], [0057], [0069] and [0073], and the control unit comprising an input device (250) which could be buttons, slide knob, touch-screen, etc. (note [0054]), two seven segment display (230) and also includes a potentiometer (note [0055]), wherein the various control signals are processed via the main control unit (10), the display unit (230), the input device (250), the anti-lock brake system (ABS), and the brake pressure transducer (BPT) (note [0031]-[0036]) and other main control units (although not shown but note that each of the towing vehicle and the towed vehicle includes separate main electronic control device (ECU) that are connected to the dash mount unit 10 via the communication bus of the dash mount unit 10 disclosed in [0025], [0026], [0028], [0031]-[0032], [0056], [0057], [0069] and [0073]) and each main control unit comprises a main control board including a processor to control the brakes of the towed vehicle based on the braking characteristics received from the dash mount unit (note [0028] for the processor of the brake control unit 10 receives input signals from various sources including other processors on the towing vehicle and generates the appropriate output signal to control the braking operation of the towed vehicle).  
The applicant further argues that the processor of Albright does not determine whether the circuit illustrated in FIG. 1A is connected to the circuit illustrated in FIG. 1B. See Albright at 
Therefore, it is clear that Albright with the teaching of the applied prior arts as set forth above, discloses all of the limitations as claimed and thus the rejections are proper and valid. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657